COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR FURTHER REHEARING

Appellate case name:      City of Houston v. Najla Hussein and Asha Obeid

Appellate case number:    01-18-00683-CV

Trial court case number: 2017-81588

Trial court:              125th District Court of Harris County

Date motion filed:        December 29, 2020

Party filing motion:      Appellant


       It is ordered that the motion for further rehearing is denied.

Judge’s signature: __/s/ Julie Countiss________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.

Date: ___January 26, 2021___